Case 1:19-cv-01573-TJK Document 20-1 Filed 03/24/20 Page 1 of 4




            EXHIBIT 1
Case 1:13-cv-20610-CMA
          Case 1:19-cv-01573-TJK
                         Document Document
                                  157 Entered
                                           20-1on Filed
                                                  FLSD03/24/20
                                                        Docket 06/11/2014
                                                                Page 2 of 4Page 1 of 1


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 13-20610-CIV-ALTONAGA

   LARRY KLAYMAN,

          Plaintiff,
   v.

   JUDICIAL WATCH, INC.,

         Defendant.
   _________________________/

                                          FINAL JUDGMENT

          THIS CAUSE came for trial before the Court and a jury, United States District Judge,

   Cecilia M. Altonaga, presiding, and the issues having been duly tried and the jury having duly

   rendered its verdict on June 10, 2014, it is

          ORDERED AND ADJUDGED that Judgment is entered in favor of Plaintiff, Larry

   Klayman, and against Defendant, Judicial Watch Inc., in the amount of $156,000.00 for

   compensatory damages and $25,000.00 for punitive damages, totaling $181,000.00, for which

   sum let execution issue. Requests for costs and attorneys’ fees shall not be submitted until after

   any post-trial motions are decided or an appeal is concluded, whichever occurs later. This

   judgment shall bear interest at the rate as prescribed by 28 U.S.C. section 1961, and shall be

   enforceable as prescribed by 28 U.S.C. sections 2001–2007, 28 U.S.C. sections 3001–3308, and

   Federal Rule of Civil Procedure 69(a). The Clerk shall mark this case closed.

          DONE AND ORDERED in Chambers at Miami, Florida, this 11th day of June, 2014.


                                                          _________________________________
                                                          CECILIA M. ALTONAGA
                                                          UNITED STATES DISTRICT JUDGE

   cc:    counsel of record
Case 1:13-cv-20610-CMA
          Case 1:19-cv-01573-TJK
                         Document Document
                                  156 Entered
                                           20-1on Filed
                                                  FLSD03/24/20
                                                        Docket 06/11/2014
                                                                Page 3 of 4Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SO U TH ER N D ISTRICT O F FLO R ID A

                           C ASE N O .:13-2061B-C IV -A LTO N A G A

 LARRY K LAYM AN,

       Plaintiff,


 JUD ICIAL W A TC H ,IN C.,

       D efendant,


                                       VerdiftFprm
 W e,thejury,unanimously findasfollows:
 1. D o you find from a preponderance of the evidence that Plaintiff Larry
 K laym an w as defam ed by D efendantJudicialW atch?
              Y es             No

 (lfyouransweristsyes,''proceed to the nextquestion. lfthe answ er is Sino,''sign
 theverdictform.)
 2. D o you fnd from a preponderance of the evidence that Plaintiff Larry
 K laym an should be aw arded com pensatory dam ages against D efendant Judicial
 W atch?

              Y es    W
                     . -       No
 Ifyour answ er is dsY es,''
                                              OQ
              inwhatamount:$lS6!4r '                .
 (1fyouranswerisçdyes,''skip question 3 and proceed tùquestion 4.lfyouranswer
 ist<no ''proceedto question3.).
+ ** *
  Case 1:13-cv-20610-CMA
            Case 1:19-cv-01573-TJK
                           Document Document
                                    156 Entered
                                             20-1on Filed
                                                    FLSD03/24/20
                                                          Docket 06/11/2014
                                                                  Page 4 of 4Page 2 of 2



    3. Do you tind from a preponderance of the evidence that Plaintiff Larry
    K laym an should be aw arded nom inaldam ages againstD efendantJudicialW atch?
                 Y es            No

    Ifyour answ er isSiY es7''

                 inwhatamount.$ Q                   .
    (Proceedto question 4.).
    4. U nder the circum stances of this case, state w hether you 5nd by clear and
    convincing evidence that punitive dam ages are w arranted against D efendant
    JudicialW atch:

                                 No

    lfyour answ er isdsY es,''
                                                  =<7
                 in whatam ount:$ Q S .
                                      )A nv         .




    Sosayweallthis (U dayofJune,2014.



                             .        Oregerson
